[Cite as In re Petition for Adoption of Z.H., 2022-Ohio-3926.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     WILLIAMS COUNTY


In re Petition for the Adoption                              Court of Appeals No. WM-22-002
of Z.H.
                                                             Trial Court No. 20225002



                                                             DECISION AND JUDGMENT

                                                             Decided: November 3, 2022

                                                   *****

        John S. Shaffer, for appellants.

        Austin C. Buchholz, for appellee.

                                                   *****

        MAYLE, J.
                                           I.       Introduction

        {¶ 1} At issue in this appeal is a petition to adopt Z.H., filed by the minor child’s

paternal grandmother, T.M.W. (“grandmother”) and her husband, T.L.W.
(“grandfather”), the appellants herein.1 On June 2, 2022, the Williams County Court of

Common Pleas, Probate Division found that, under R.C. 3107.07(A), the consent of the

child’s biological mother, K.L.V.D. (“mother”), was necessary for adoption.

       {¶ 2} For the reasons that follow, we affirm.

                                   II.    Background

       {¶ 3} Mother was married to K.H., (“father”), and the couple have two children

together: Z.H., born in 2013, and A.H., born in 2015. This case involves Z.H. only.

       {¶ 4} Z.H. began living with her paternal grandparents when she was five years

old. One year later, grandmother filed an application in the probate court to be appointed

as Z.H.’s guardian. Mother and father both consented to the guardianship. On

March 2, 2020, grandmother was named “the guardian over the child’s person until her

18th birthday.” (June 2, 2022 J.E. at ¶ 13).

       {¶ 5} Mother and father divorced in July of 2021. An excerpt from mother and

father’s Shared Parenting Plan was made part of the record in this case.

       {¶ 6} On February 9, 2022, grandparents filed a petition to adopt Z.H., then aged

eight. Father consented to the adoption. Grandparents amended the petition on

February 17, 2022 to allege that, pursuant to R.C. 3107.07(A), mother’s consent was not

necessary because she had failed to provide more than de minimis contact with, or to


1
 We refer to the minor herein as “Z.H.” and note that the case is captioned In the Matter
of the Adoption of Z.H. Although the parties refer to the minor as “Z.L.W.” in their
briefs, that name—proposed by grandparents in their petition to adopt—was denied by
the probate court and is the subject of this appeal.



2.
provide maintenance and support to, Z.H. in the preceding year. Mother objected to the

petition. On March 30, 2022, the court held a hearing to determine whether mother’s

consent is required for adoption.

       {¶ 7} At the hearing, grandfather testified that Z.H. has lived with them for “most

of her life on and off but full time * * * since January [of 2019].” After the guardianship

took effect, grandparents and mother had “little to no contact,” and when the parties did

communicate, it was always between mother and grandfather, never grandmother.

       {¶ 8} In preparation for the hearing, grandfather reviewed his text messages with

mother, and prepared a written summary of all contacts between himself and mother

since March of 2020, when the guardianship took effect. According to grandfather, there

were no other communications, except for those set forth in the written document, which

includes the following chronology:

       2019

       January-19    [Z.H.] began to live with us

       2020

       March-20      Awarded Legal Guardianship ([mother] did not attend hearing with
                     Judge Byrd)

       June-20       Attended [Z.H.’s] K-Grad party.

       10-7-20       [Father] and [mother] Text to take [Z.H.] to park.

       10-19- 20     Text me to tell [Z.H.] Happy Birthday

       2021




3.
      10-14-21      Text if [Z.H.] was allowed to come to a birthday party

      10-19-21      On or near her birthday, [mother] was invited to attend by [father]
                    (we agreed) and she did not show and did not communicate she was
                    not coming
      10-19-21      Text me to tell [Z.H.] Happy Birthday

      10-26-21      Text to have [Z.H.] for the weekend

      11-4-21       Text to have [Z.H.]

      11-8/9-21     Text if I had a chance to speak with [grandmother] on seeing
                    [Z.H.]

      11-10-21      Text to see [Z.H.]. Stated she hadn’t seen her in a year, but
                    during that year did NOT request to see her.

      11-10-21      Text to meet and get GS cookie order placed with [father], but
                    no request to see [Z.H.].

      11-22-21      Visitation filed with court (dismissed w/ prejudice)

      2022

      No Requests

      {¶ 9} Grandfather’s chronology indicates that mother’s last in-person visit with

Z.H. was in June of 2020. Between that time and the March 30, 2022 hearing—a period

of 22 months—mother requested to visit Z.H. six times: once in October of 2020 and five

times in October of 2021. All of mother’s requests were denied. Mother also texted

grandfather on Z.H.’s birthday in 2020 and again in 2021, asking that he convey her

birthday wishes, which grandfather did do.




4.
       {¶ 10} The trial court questioned grandfather extensively as to why mother’s

requests to visit Z.H. were denied. Grandfather testified that, for example, grandparents

denied mother and father’s joint request to take Z.H. to a park because they did not think

it would be “prudent,” having witnessed the parents use their other child “as an

instrument in their divorce proceedings.” Another request by mother to take Z.H. to a

party was denied because grandparents “didn’t feel it was in [Z.H.’s] best interests.”

They denied mother’s request to “have [Z.H.] for the weekend” because of a scheduling

conflict, but grandfather admitted that he did not suggest that mother “pick another

weekend.” A subsequent request by mother “to have [Z.H.]” was denied without any

offer to reschedule. After those requests were denied, mother twice asked grandfather “if

[he] had a chance to speak with [grandmother yet about] seeing [Z.H.].” Both times,

grandfather told mother that he had not talked to grandmother yet, without further follow

up. Mother’s final request to see Z.H. on November 10, 2021 was denied by grandfather.

According to grandfather’s summary for that day, mother complained to him that “she

hadn’t seen [Z.H.] in a year.”

       {¶ 11} According to grandfather, mother provided no financial support, directly or

indirectly, to Z.H. That is, mother did not pay, nor was she asked to pay, for any

expenses related to Z.H.’s care. Likewise, mother was not subject to any court order that

required her to support Z.H.




5.
      {¶ 12} Grandmother testified next. She described for the court how Z.H. came to

live with her and grandfather in 2019:

             I moved [from out-of-state] to my home on * * * January 1, 2019. *

      * * I didn’t have my luggage out of the vehicle and they were there with

      [Z.H.] * * * [I said] of course, I will take her, you know, but it wasn’t an

      agreement that I was going to [keep] her because they said that [Z.H.] was

      [not] going to stay at my house because she was going to start kindergarten.

      * * * [B]ut I kept her the entire time. I transported her daily to school and

      from school to Montpelier. * * * I guess I don’t know why it happened, it

      just, it just happened.

      {¶ 13} Grandmother testified that she had “zero” contact with mother for “almost

two (2) years” prior to the hearing. Grandmother said that while she never “reached out”

to mother to discuss matters concerning Z.H.—including, for example, [Z.H.]’s mental

health counseling or her extracurricular activities—grandmother also “never said ‘you

can’t come to our [home].’” That is, grandmother “never unwelcomed her.”

      {¶ 14} Grandmother cited a number of reasons for wanting to adopt Z.H. She said

that Z.H. “is at the age now where she realizes. * * * [S]he wants us to be her mom and

dad because she lives with us and she’s told the school this.” Grandmother also

expressed “worry about someone trying to take her.” Finally, grandmother testified that




6.
Z.H. deserves “stability,” and grandmother “want[s] to provide for her” so that Z.H.

“ha[s] a good life.”

       {¶ 15} The final witness called to testify was mother. Mother testified that she

consented to the guardianship because Z.H. needed speech therapy and she would qualify

for health insurance under grandfather’s policy if she was in their care.

       {¶ 16} Mother admitted that she had not seen Z.H. in nearly two years. Mother

said that during that time, she was “work[ing] on getting [her] life back in order.”

Mother acknowledged that she could have texted grandmother directly and that she

“placed the burden” on grandparents to provide her with information about her own

daughter.

       {¶ 17} In November 2021, mother filed a motion in the probate court asking for

visitation time with Z.H. This motion was admitted as an exhibit in the instant case. In

her motion, mother alleged that she “has been denied by [grandmother] the ability to have

any visitation and companionship with her minor child.” Mother testified that she filed

this motion so that she “could actually see [her] daughter” because, despite asking

“[grandparents] time and time and time,” she was “always told no.”

       {¶ 18} On June 2, 2022, the probate court found that mother provided, or

attempted to provide, more than de minimis contact with Z.H. It further found that—

while mother failed to provide any maintenance and support to Z.H.—her failure to do so




7.
was justified. Under R.C. 3107.07(A), either finding required that mother consent to the

adoption. Accordingly, the probate court denied grandparents’ petition.

       {¶ 19} Grandparents appealed and raise two assignments of error for our review:

              1. The Trial Court erroneously held that the biological mother’s

       attempts of contact with her child were more than de minimis and by reason

       thereof the natural mother’s consent to the adoption was required.

              2. The Trial Court erroneously found that there was justifiable cause

       for the biological mother to have not met her common law requirement to

       provide financial support for the child and by reason thereof the natural

       mother’s consent to the adoption was required.

                                 III.   Law and Analysis

       {¶ 20} Because adoption terminates the fundamental rights of natural parents,

written consent is generally required of parents before an adoption may proceed. R.C.

3107.06. Exceptions to this rule are set forth in R.C. 3107.07.

       {¶ 21} The Supreme Court of Ohio has repeatedly held that “‘[a]ny exception to

the requirement of parental consent [to adoption] must be strictly construed so as to

protect the right of natural parents to raise and nurture their children.’” In re Adoption of

Masa, 23 Ohio St.3d 163, 166, 492 N.E.2d 140 (1986), quoting In re Schoeppner, 46

Ohio St.2d 21, 24, 345 N.E.2d 608 (1976). Relevant to this case, R.C. 3107.07(A)

provides that consent is not required from:




8.
              [a] parent of a minor, when it is alleged in the adoption petition and

       the court, after proper service of notice and hearing, finds by clear and

       convincing evidence that the parent has failed without justifiable cause to

       provide more than de minimis contact with the minor or to provide for the

       maintenance and support of the minor as required by law or judicial decree

       for a period of at least one year immediately preceding either the filing of

       the adoption petition or the placement of the minor in the home of the

       petitioner.

       {¶ 22} Thus, a parent’s consent is not required when the parent has failed without

justifiable cause to provide more than de minimis contact or maintenance and support

during the relevant one-year period. In re Adoption of A.K., Slip Opinion at 2022-Ohio-

350, ¶ 17. (Because the statute is written in the “disjunctive,” a parent’s failure to meet

either provision is sufficient to nullify the need to obtain that parent’s consent.).

       {¶ 23} When construing R.C. 3107.07(A), courts are “obliged to strictly construe

* * * [its] language to protect the interests of the non-consenting parent who may be

subjected to the forfeiture or abandonment of his or her parental rights.” In

re Adoption of Sunderhaus, 63 Ohio St.3d 127, 132, 585 N.E.2d 418 (1992). That is

because “[t]he rights to conceive and to raise one’s children have been deemed essential,

* * * basic civil rights of man, * * * and [r]ights far more precious * * * than property

rights.” (internal quotation marks and citations omitted.) Stanley v. Illinois, 405 U.S.




9.
645, 651, 92 S.Ct. 1208, 1212, 31 L.Ed.2d 551 (1972). The permanent termination of

parental rights is “the family law equivalent of the death penalty in a criminal case.” In

re Smith, 77 Ohio App.3d 1, 16, 601 N.E.2d 45 (6th Dist.1991)

       {¶ 24} The Ohio Supreme Court previously formulated a two-step analysis for

probate courts to employ when applying R.C. 3107.07(A) to determine if parental

consent is required for adoption. In re Adoption of M.T.R., 5th Dist. Licking No.

2022CA010, 2022-Ohio-2473, ¶ 27, citing In re Adoption of M.B., 131 Ohio St.3d 186,

2012-Ohio-236, 963 N.E.2d 142, ¶ 23.

       {¶ 25} In the first step, the probate court determines whether the petitioner has

proven, by clear and convincing evidence, that the natural parent failed to have more than

de minimus contact with the child or failed to provide for the maintenance and support of

the child. In re Adoption of M.B. at ¶ 23. If the probate court finds that the parent failed

to do either, the court proceeds to the second step which determines whether the parent

had justifiable cause for the failure to contact or provide support. Id.

       {¶ 26} In 2019 the Ohio Supreme Court articulated a preliminary issue, i.e. “a new

first step” in support cases, to be resolved prior to deciding whether a parent had failed to

maintain and support her child. In re Adoption of A.K. at ¶ 16, citing In re Adoption of

B.I., 157 Ohio St.3d 29, 2019-Ohio-2450, 131 N.E.3d 28, ¶ 15. In In re Adoption of B.I.,

the court introduced the following “three-step test”:




10.
              To determine whether a parent has failed to provide child support as

       required by law or judicial decree involves a three-step analysis. The court

       must first determine what the law or judicial decree required of the parent

       during the year immediately preceding either the filing of the adoption

       petition or the placement of the minor in the home of the petitioner.

       Second, the court determines whether during that year the parent complied

       with his or her obligation under the law or judicial decree. Third, if during

       that year the parent did not comply with his or her obligation under the law

       or judicial decree, the court determines whether there was justifiable cause

       for that failure. Id. at ¶ 15.

       {¶ 27} Regarding the first prong of this new three-part analysis, the Supreme

Court clarified that where “a court has issued a decree relieving a parent of any child-

support obligation,” there is not a separate obligation that arises by law under which that

parent is still required to provide maintenance and support to the child. Id. at ¶ 17. In

other words, a court cannot find that a parent failed to provide support “required by law”

for purposes of R.C. 3107.07(A) where that parent was subject to a no-support order. Id.

at ¶ 38.

       {¶ 28} In 2022, the Ohio Supreme Court incorporated the same “three-part test” to

the “more than de minimis contact” prong of the statute. In In re Adoption of A.K., the

court held that “a parent’s right to consent to the adoption of his or her child is not




11.
extinguished under R.C. 3107.07(A) when the parent did not have more than de minimis

contact with the minor child during the statutory period because the parent was acting in

compliance with a no-contact order prohibiting all communication and contact with the

child.” (Emphasis added.) Id. at ¶ 21.

       {¶ 29} Thus, if the parent was acting pursuant to a court order in failing to provide

maintenance and support or in failing to provide more than de minimis contact, then “the

analysis ends there.” In re Adoption of A.K. at ¶ 14, citing In re Adoption of B.I. at ¶ 16.

       {¶ 30} In the absence of a no-support or no-contact order, the probate court must

proceed to the second step of the analysis. The court must consider whether the

petitioner has proven, by clear and convincing evidence, that the natural parent failed to

have more than de minimis contact with the child or failed to provide for the maintenance

and support of the child during the relevant one-year period. In re Adoption of M.B. at ¶

23. Clear and convincing evidence is more than a preponderance of the evidence but

does not rise to the level of beyond a reasonable doubt as required in criminal cases. It

must produce in the mind of the trier of fact a firm belief or conviction as to the

allegations sought to be established. Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118

(1954), syllabus paragraph three.

       {¶ 31} “A trial court has discretion to make these determinations and in

connection with the [second] step of the analysis, an appellate court applies an abuse-of-

discretion standard when reviewing a probate court decision.” In re Adoption of M.B. at ¶




12.
25. To find an abuse of that discretion, we must determine that the trial court’s decision

was unreasonable, arbitrary, or unconscionable and not merely an error of law or

judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

       {¶ 32} If the parent failed to provide more than de minimis contact or support and

maintenance during the one-year time period, the probate court moves to the third step—

i.e., determining whether there was justifiable cause for the parent’s failure. A probate

court’s determination as to “justifiable cause” under R.C. 3107.07(A) will not be

disturbed on appeal unless such determination is against the manifest weight of the

evidence. In re Adoption of Masa, 23 Ohio St.3d 163, 492 N.E.2d 140, at paragraph two

of the syllabus. The probate court, as the trier of fact, determines the weight and

credibility of the evidence. Seasons Coal Company, Inc. v. City of Cleveland, 10 Ohio

St.3d 77, 461 N.E.2d 1273 (1984). And, we may not substitute our judgment for that of

the trier of fact. Pons v. Ohio State Medical Board, 66 Ohio St.3d 619, 614 N.E.2d 748

(1993). Instead, our role is to examine the entire record, weigh the evidence and all

reasonable inferences, consider witness credibility, and determine whether, in resolving

conflicts in the evidence, the trier of fact clearly lost its way and created such a manifest

miscarriage of justice that the judgment must be reversed and a new trial ordered. In re

Adoption of T.U., 6th Dist. Williams No. WM-19-012, 2020-Ohio-841, ¶ 19, citing State

v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997).




13.
       {¶ 33} With the above framework in mind, we turn to grandparents’ assignments

of error, which we address in reverse order.

      A. Mother had justifiable cause for failing to provide maintenance and support
                                  as required by law.

       {¶ 34} First, we must determine “what the law or judicial decree required of the

parent for the year prior to the filing of the petition.” In re Adoption of B.I. at ¶ 16.

       {¶ 35} Under Ohio’s statutory scheme regarding families and children, there are

two statutes regarding the parental obligation to support their children: (1) a general

obligation of parents to support their children imposed by law in R.C. 3103.03 (“The

biological * * * parent must support the parent’s minor [child] out of the parent’s

property or by the parent’s labor”); and (2) a specific child-support obligation imposed by

judicial decree pursuant to R.C. 3109.05 and Chapter 3119. Id. A “parent can have only

one obligation status at a time, and a specific child-support obligation “supersedes the

general obligation once the court issues its decree.” Id. at ¶ 27.

       {¶ 36} In this case, the parties agree that mother was not subject to any specific

child-support obligation imposed by judicial decree, and the trial court specifically found

that “[t]here was not a Judicial Decree ordering child support.” Indeed, the judgment

entry granting mother and father a divorce, which was admitted at trial, indicates that the

shared parenting plan applied only to the couple’s other child, A.H.—not Z.H.

Specifically, the judgment states that “[t]he minor child, [Z.H.] will not be addressed

[because the Probate Court in the guardianship case] has jurisdiction over [Z.H.].” (Ex.




14.
2 at 3). Thus, this is an instance of there being “no support order in place” rather than an

instance of a “no-support order.”2 Id. at ¶ 31. Accordingly, mother was subject to the

general obligation of parents to support the child as imposed by law in R.C. 3103.03.

Accord In re Adoption of M.T.R., 5th Dist. Licking No. 2022CA010, 2022-Ohio-2473 at

¶ 27.

        {¶ 37} Next, we consider whether the trial court abused its discretion when it

concluded that the grandparents proved, by clear and convincing evidence, that mother

failed to comply with her general support obligation during the one-year period. As the

probate court recognized, it is “undisputed that the mother did not provide financial

support to [grandparents] for the minor child since the child was placed with them” in

2019.

        {¶ 38} In the third and final step, we consider whether the trial court’s

determination of justifiable cause was against the manifest weight of the evidence.

“‘[J]ustifiable cause’ is not defined in R.C. 3107.07.” (Citation omitted.) In re Petition

for Adoption of A.V., 6th Dist. Sandusky No. S-21-019, 2022-Ohio-2969, ¶ 32. Black’s

Law Dictionary (11th ed. 2019) defines the term “justifiable” as “[l]egally or morally

acceptable for one or more good reasons; excusable; defensible.” Id.


2
  A “no-support order* * *encompasses * * * orders terminating previously ordered
support, zero-support orders, and orders modifying a previously ordered support amount
to zero.” In re Adoption of M.B., 6th Dist. WM-20-004, 2020-Ohio-4940, ¶ 14 at fn.1
quoting In re Adoption of B.I. at ¶ 16, fn. 1.




15.
       {¶ 39} In this case, the probate court found that there was justifiable cause for

mother not to have met her obligation to provide financial support for Z.H. It reasoned,

              The record in the guardianship case does not reflect that

       [Grandmother] ever represented that she would require the biological

       mother to meet her common law duty to provide for the child. Throughout

       the history of the guardianship there was never a request by the

       [grandparents] for financial contributions from either parent. The costs of

       schooling, extracurricular activities for the child or other expenses were

       never shared with the biological mother. Had [grandparents] requested

       financial support and the biological mother ignored or denied those

       requests, the Court would have considered that evidence under the

       justifiable cause analysis.

       {¶ 40} On appeal, grandparents argue that mother “failed in her burden to

demonstrate justifiable cause.” But, a non-consenting natural parent is not required to

prove that her failure to support her child was justifiable. In re Adoption of Holcomb, 18

Ohio St.3d 361, 368, 481 N.E.2d 613 (1985) (Addressing the failure to provide more than

de minimus contact prong). In Holcomb, the Ohio Supreme Court made clear that

because these cases involve the termination of fundamental parental rights, the party

petitioning for adoption has the burden of proof, and “[n]o burden is to be placed upon

the non-consenting parent to prove that [her] failure to [provide maintenance and support]




16.
was justifiable.” Id. at 368. The statute is drafted “to require petitioner to establish each

of his allegations,” including lack of justifiable cause. Id. (emphasis added).

       {¶ 41} Grandparents argue that it is of “no consequence that the [grandparents] are

able to financially provide for the child.” But the relevant fact is not that grandparents

are able to financially support Z.H. (which they do not dispute)—it is that grandparents

never asked mother to make any financial contributions toward Z.H.’s expenses. When

“‘a child’s needs are adequately provided for by a custodian who is in a better financial

position than the natural parent, and the custodian expresses no interest in receiving any

financial interest from the natural parent, the natural parent’s failure to support the child

may be deemed justifiable.’” In re Adoption of A.K., 8th Dist. Cuyahoga Nos. 108521

and 108522, 2020-Ohio-3279, ¶ 23, aff'd on other grounds, 2022-Ohio-350, ¶ 23 quoting

In re E.W.H., 4th Dist. Meigs No. 16CA8, 2016-Ohio-7849, ¶ 46. See also In re

Adoption of Foster, 22 Ohio App.3d 129, 489 N.E.2d 1070 (3d Dist.1985), overruled on

other grounds, In re Adoption of Sunderhaus, 63 Ohio St.3d at 129, 585 N.E.2d 418 (In

conjunction with the failure to allow the non-custodial parent to visit the child, the refusal

to accept support payments provided justifiable cause and as such, the non-custodial

parent’s consent was needed in order for the adoption to proceed).

       {¶ 42} Here, grandparents never requested support payments from mother, and the

record suggests that grandparents are better able to meet Z.H.’s financial needs, given

mother’s testimony that she consented to the guardianship so that her daughter would




17.
qualify for medical insurance. Accordingly, there is competent and credible evidence to

support the trial court’s determination that mother had justifiable cause for failing to

provide for the maintenance and support of Z.H., and the judgment is not against the

manifest weight of the evidence. Accordingly, grandparents’ second assignment of error

is not well-taken.

             B. Mother did not fail to provide more than de minimis contact

         {¶ 43} In their first assignment of error, grandparents claim that the probate court

erred when it found that mother provided, or attempted to provide, more than de minimis

contact with Z.H. To resolve this issue, we apply the same three-part test, as set forth

above.

         {¶ 44} First, we note that there is no law or judicial decree prohibiting mother’s

contact with the child. In re Adoption of A.K. at ¶ 18, 21.

         {¶ 45} Second, we consider whether the probate court abused its discretion when

it determined that grandparents did not prove, by clear and convincing evidence, that

mother failed to have more than de minimis contact with Z.H. in the year preceding the

filing of the adoption petition. As this court has observed,

                While not statutorily defined, “more than de minimis contact”

         implies contact—either attempted or successful—beyond a single

         occurrence. In re J.D.T., 7th Dist. Harrison No. 11HA10, 2012-Ohio-4537,

         ¶ 9. That is, the statute demands “more quality and quantity” and requires




18.
       “more effort from the parent to have contact and communication with the

       child” than is shown by one-time contact. In re Adoption of K.A.H., 10th

       Dist. Franklin No. 14AP-831, 2015-Ohio-1971, ¶ 10.

In re Adoption of T.U., 6th Dist. Williams No. WM-19-012, 2020-Ohio-841, at ¶ 25.

       {¶ 46} Here, the probate court specified that it reviewed evidence “not only in the

one year look back period but since the date of placement [in January of 2019],” which it

was authorized to do. See, e.g., In re P.C., 5th Dist. Stark No. 2021 CA 00087, 2021-

Ohio-4418, ¶ 20 (A probate court is not restricted to focusing solely on the one-year

statutory period in making a determination.). The court considered mother’s in-person

visit with Z.H. in June of 2020, as well as her text messages with grandfather. The record

shows that while mother did not have any in-person visits with Z.H. after June 2020, it

was not for lack of trying. It is undisputed that mother texted grandfather six times, once

in 2020 and five times in 2021, asking that she be allowed “to take,” or “to have” or “to

see” Z.H. She also texted grandfather two other times with birthday messages for Z.H.

       {¶ 47} This evidence clearly shows that mother displayed “more effort * * * than

is shown by [a] one-time contact.” In re Adoption of T.U. Indeed, as the trial court

recognized, mother’s unsuccessful efforts to see her child “culminated in the mother

filing a Motion for visitation in the guardianship case in November 2021.”

       {¶ 48} We emphasize that the issue to be resolved is not whether mother could

have done more to contact her child but whether she did enough, such that it can be said




19.
that it was “more than de minimis.” The record is clear that, during the relevant one-year

time period, mother made several attempts to contact Z.H., but grandparents thwarted

every attempt by mother to reinsert herself into Z.H.’s life.

       {¶ 49} Based on this record, the trial court did not abuse its discretion when it

concluded that mother’s in-person contact and other attempted contacts were more than

de minimis. Accordingly, we need not consider justifiable cause, which is the third and

final step of the analysis. Grandparents’ first assignment of error is not well-taken.



                                    IV.     Conclusion

       {¶ 50} For the reasons expressed above, we conclude that the probate court did not

err in determining that mother’s consent is required for the adoption of Z.H.

Accordingly, grandparent’s first and second assignments of error are not well-taken, and

the June 2, 2022 judgment of the Williams County Probate Court is affirmed.

       {¶ 51} Grandparents are ordered to pay the costs of this appeal pursuant to App.R.

24.

                                                                         Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Mark L. Pietrykowski, J.                        ____________________________
                                                        JUDGE
Thomas J. Osowik, J.




20.
                                              ____________________________
Christine E. Mayle, J.                                JUDGE
CONCUR.
                                              ____________________________
                                                      JUDGE



       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




21.